Opinion issued May 15, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00040-CV



ELECTRO MEDIATION TECHNOLOGIES, INC., Appellant

V.

PELICAN WASTE, INC., KEN MILLER, JR.; TRACY BIAS, AND JASON
MILLER, Appellees



On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No.  2002-22693



MEMORANDUM OPINION	Appellant Electro Mediation Technologies, Inc. has neither established
indigence, nor paid or made arrangements to pay the clerk's fee for preparing the
clerk's record.  See Tex. R. App. P. 20.1 (listing requirements for establishing
indigence), 37.3(b) (allowing dismissal of appeal if no clerk's record filed due to
appellant's fault).  After being notified that this appeal was subject to dismissal,
appellant Electro Mediation Technologies, Inc. did not adequately respond.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk's fee.  All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.